                 Case 5:20-cr-00283-EJD Document 14 Filed 09/03/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY A. BACKHUS (CABN 200177)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5080
 7        FAX: (408) 535-5066
          Jeffrey.backhus@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 20-0283 EJD
                                                      )
14            Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER AS TO
                                                      )   WAIVER OF TIME AND TO CONTINUE
15       v.                                           )   ARRAIGNMENT
                                                      )
16   ARTEMIO GONZALEZ,                                )
                                                      )
17            Defendant.                              )
                                                      )
18

19            The United States, by and through its counsel of record, and defendant, Artemio Gonzalez, by and
20 through his counsel of record (collectively, the “Parties”), agree and stipulate:

21            Whereas, the defendant was picked up from Santa Clara County Jail and made his initial
22 appearance on a Complaint on June 26, 2020.

23            Whereas, the Court scheduled a detention hearing for June 30, 2020 at 10:30 a.m. However, the
24 defendant was not present due to COVID-19 quarantine. Counsel for defendant waived a detention

25 hearing at that time,

26            Whereas, a felony Information was filed on July 7, 2020.
27            Whereas, the Court scheduled an arraignment on an anticipated Information for July 23, 2020 at
28 10:30 a.m. However, the defendant was not present due to COVID-19 quarantine.

     Stipulation and Proposed Order                   1
     CR 20-0283 EJD
                Case 5:20-cr-00283-EJD Document 14 Filed 09/03/20 Page 2 of 3




 1           Whereas, the Court scheduled an arraignment on an anticipated Information for August 20, 2020

 2 at 10:30 a.m. However, the defendant was not present due to COVID-19 quarantine.

 3           Whereas, the Court scheduled an arraignment on an anticipated Information for August 26, 2020

 4 at 10:30 a.m. However, the defendant was not present due to COVID-19 quarantine.

 5           Whereas, the Parties agree and stipulate herein that time shall be waived under Rule 5.1(c) (time

 6 for a preliminary hearing) and 18 U.S.C. § 3161(b) (requiring any information or indictment be filed

 7 within 30 days of arrest). The Parties further agree that this waiver of time is necessary for review of

 8 discovery by the defense and to discuss possible pre-indictment resolution of the case, but the Parties also

 9 agree and acknowledge that an agreement may not be reached.
10           Whereas, the Parties agree that the defendant has waived time for purposes of 18 U.S.C. § 3161(b)

11 and Rule 5.1(c), specifically, that time be waived from August 20, 2020 to September 17, 2020, for

12 purposes of 18 U.S.C. § 3161(b) and Rule 5.1(c), that the preliminary hearing/arraignment on the

13 Information need not occur until September 17, 2020.

14           Whereas, the Parties agree that defendant’s preliminary hearing/arraignment on the Information

15 should be set for September 17, 2020, at 10:30 a.m.

16

17                                                       Respectfully submitted,

18 DATED: September 2, 2020                              DAVID L. ANDERSON
                                                         United States Attorney
19

20                                                       /s/ Jeffrey A. Backhus
                                                         JEFFREY A. BACKHUS
21                                                       Assistant United States Attorney

22

23

24 DATED: September 2, 2020
                                                         /s/ Ruben T. Muñoz, Esq.
25                                                       RUBEN T. MUÑOZ, ESQ.
                                                         Attorney for Artemio Gonzalez
26

27

28

     Stipulation and Proposed Order                  2
     CR 20-0283 EJD
                Case 5:20-cr-00283-EJD Document 14 Filed 09/03/20 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2           Upon agreement and stipulation of the United States, the defendant Artemio Gonzalez, and their

 3 respective counsel of record, and good cause appearing, IT IS HEREBY ORDERED that time be

 4 waived from August 20, 2020 to September 17, 2020, for purposes of 18 U.S.C. § 3161(b) and Rule

 5 5.1(c). Additionally, the preliminary hearing/arraignment on the Information be set for September 17,

 6 2020, at 10:30 a.m.

 7
     IT IS SO ORDERED.
 8

 9
     DATED: September 3, 2020                                   _____________________________
10                                                              HON. VIRGINIA K. DEMARCHI
11                                                              United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                 3
     CR 20-0283 EJD
